On Motion this day made by Mr. Kimberly of Council for the Guardians, praying for an Order of Guardianship and that the Guardians be Nominated which was granted and is as follows (Vizt) Whereas a Commission dated the Thirteenth day of August and in the Thirteenth Year of his Majesties Reign in the Year of Our Lord 1726 and directed to Joseph Wragg Eleazer Allen William Rhett John Lloyd John Hutchinson Charles Hill  Andrew Allen Samuel Eveleigh Anthony Mathews Esquires Robert Tradd, Richard Wigg and Thomas Cooper Gentlemen Issued out of this his Majesties High Court of Chancery for Examining David Guerrard; in Order to discover whither the said David Guerrard, be Lunatick or Non Lunatick.
And Whereas upon the return of the said Commission made the Twenty Ninth day of August 1726. It is Certifyed unto us that the said David Guer-rard is of very unsound Memory and understanding; We having therefore taken the Matter into our most Serious Consideration upon the return of the said Commission, Doe hereby Order Nominate, and appoint the Reverend Mr. Alexander Garden and Benjamin Godin Esq. Guardians of the said Luna-tick to do all such Act or Acts whatsoever as, the Law in such Cases directs and provides.
Intr.
J. Skene Register